DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 13 – 15 and 28 – 30 are objected to because of the following informalities:  claims have intervening claims 8 – 12 which don’t depend on the same claims.  Appropriate correction is required at time of allowability which would be renumbered by the Examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 12, 16, and 18 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,243,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims are nearly identical to the parent Patent in a broader instance which dictates obviousness. Additionally, another variation is directed to the recitation of the adjacent connectivity verbiage rearranged to a different part of the claim.  With respect to the dependent claims they are nearly identical as seen in the mapping below to the Patent ‘588.  In the table below any differences between the instant application and patent are mapped for better understanding of the double patenting rejection, wherein any claims which do not recite the mapping are understood to clearly read to be identical.

Table of Variations between the two sets of claims
Instant Application 17/563,898
Maps to US Patent 11,243,588
1,3
a) second connection line
b) third connection line
1
a) communication line
b) second connection line
4
a) second connection line
b) third connection line
2
a) communication line
b) second connection line
5
3
6
4
7
5
8
a) second connection line
6
a) communication line
9
a) second connection line
7
a) communication line 
10
8
11
9
12
10
16,18
a) second connection line
b) third connection line
11
a) communication line
b) second connection line
19
a) second connection line
12
a) communication line
20
13
21
14
22
15
23
a) second connection line
16
a) communication line
24
a) second connection line
17
a) communication line
25
a) second connection lines
18
a) communication lines
26
19
27
a) second connection line
b) third connection line
20
a) communication line
b) second connection line


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second connection lines” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the second connection lines” in line 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US Publication Number 2016/0303478) in view of Krein et al. (US Patent Number 9,116,692, hereinafter “Krein”).

7.	As per claims 1 and 16, Binder teaches a series circuit and computing device, comprising: a power supply terminal (power supply terminals 19 and 21, figure 34)  for providing voltage for a plurality of chips disposed on the computing device (plurality of chips seen in figure 26, of a master 140 coupled to a plurality of slaves 200, wherein the processing is seen for the payload of the slave, paragraphs 181 and 182); a ground terminal disposed (ground contact 11b, figure 4, paragraph 183) at one end of each of the plurality of chips relative to the power supply terminal (grounded end relative to the power supply terminal, figure 4, with the initial power being source by a multitude of options such as one seen in figure 44); and a first connection line (connection line 341 which is connected to the power supply terminals, figure 34) for separately connecting a first predetermined number of chips of the plurality of chips in series (series connectivity seen along the pathway for figure 26 and additionally seen in figure 5) to achieve series main power supply (when connected in series the power is transferred from one chip to the next), wherein the first predetermined number is not equal to zero (figure 26 shows the plurality of slave modules connected in series to achieve the power supply); wherein a second connection line (the communication line 11a and 11c, figure 34) is connected between adjacent chips of the first predetermined number of chips (the communication line in figure 34 is used in the connectivity between adjacent chips in figure 26, figure 26 shows a plurality of chips connected in series with an added functionality of a splitter and figure 5 also reads on the claims which shows an exclusively series connection); and the voltage at the target connection point is greater than or equal to a preset voltage(the voltage mechanism to ensure a signal at the end point is used in various forms, paragraph 250 and 272 are examples where the required voltage is adequately calculated and supplied to the end connection target, figures 37 and 44).
Binder does not appear to explicitly disclose a portion of the second connection line is connected to a target connection point, which is disposed on the first connection line and adapted to the adjacent chips, via a third connection line; and the plurality of chips achieve auxiliary power supply from the second connection lines.
	However, Krein discloses a portion of the second connection line is connected to a target connection point, which is disposed on the first connection line and adapted to the adjacent chips, via a third connection line; and the plurality of chips achieve auxiliary power supply from the second connection lines.
Binder and Krein are analogous art because they are from the same field of endeavor power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Binder and Krein before him or her, to modify the power handling of Binder to include the connectivity of Krein because would allow for enhanced efficiency in the power system (column 1, lines 27 – 38).
One of ordinary skill would be motivated to make such modification in order to enhance power efficiency in the system (column 1, lines 20 – 39). Therefore, it would have been obvious to combine Krein with Binder to obtain the invention as specified in the instant claims.

Allowable Subject Matter
8.	Claims 2 – 15 and 17 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon/Tran/Kim have teachings of adjacent chip signal routing along with target direction.  Takenaka/Ego/Kushiyama/Andry/Doering/Odaohhara have teachings of a series power supply for devices with interconnectivity therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184